Citation Nr: 0301483	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  98-19 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), evaluated as 10 percent disabling 
before July 8, 2000, from an original grant of service 
connection.

2.  Entitlement to an increased rating for PTSD, evaluated 
as 30 percent disabling on and after July 8, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to Mary 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision issued by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection 
for PTSD and assigned a 10 percent disability rating.  The 
veteran perfected his appeal of this determination and in 
June 2000, the Board remanded the appeal for a VA 
examination to be conducted.  The requested examination was 
conducted on July 8, 2000.  The RO issued a Supplemental 
Statement of the Case (SSOC) in August 2000 in which the 
veteran's disability rating was increased to 30 percent, 
effective the date of the VA examination.  Subsequently, the 
Board rendered a decision in April 2000 which granted a 30 
percent disability rating from March 12, 1997, to July 7, 
2000, and a 50 percent disability rating on and after July 
8, 2000.

The veteran appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court) and, in August 
2002, the veteran and the Secretary of Veterans Affairs 
submitted a Joint Motion for Remand and to Stay Further 
Proceedings (joint motion).  The Court granted this joint 
motion later that same month and the April 2000 Board 
decision is therefore vacated.  This matter is once again 
before the Board for appellate review. 


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.  

2.  Before July 8, 2000, the veteran's PTSD was manifested 
by a depressed mood, irritability, intrusive thoughts, and 
complaints of limited, but restful, sleep with nightmares 
that occurred on a monthly basis.  The veteran was feisty, 
well groomed, had adequate hygiene, was defensive, had a 
good memory and was able to reason abstractly.  The veteran 
indicated an inability to "mix and mingle" in social 
situations.  The evidence shows he had strong familial 
support.

3.  On and after July 8, 2000, the veteran's PTSD is 
manifest by a constricted affect, tearfulness, and 
complaints of chronic irritation, an exaggerated startle 
response, and insomnia.  The evidence also shows he was 
oriented to time, place and person, insight and judgment 
were adequate, and speech, while of regular rate and rhythm, 
was non-spontaneous.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating, but no 
more, for the veteran's PTSD have been met from March 12, 
1997, to July 7, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2002).

2.  On and after July 8, 2000, the criteria for a 50 percent 
disability rating, but no more, have been met for the 
veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

Fist, VA must notify the claimant of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was informed of the laws, regulations, and evidence 
pertinent to establishing an increased rating for PTSD in 
the October 1998 Statement of the Case (SOC).  The Board 
notes that while VA did not specifically inform the veteran 
of VA's heightened duties to assist with the development of 
his claim, his representative argued the VCAA on his behalf 
in December 2002 correspondence.  The veteran is therefore 
deemed to have constructive knowledge of the VCAA.  As such, 
the Board finds that VA's duty to notify the veteran of the 
evidence necessary to substantiate his claim has been 
satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  In the instant case, the veteran's 
VA treatment records and VA examination report have been 
obtained and associated with his claims folder.  The veteran 
has indicated that he has only received treatment at VA 
facilities and, therefore, private treatment records are not 
available.  In December 2002, he specifically indicated that 
he did not have any additional evidence to submit.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West Supp. 2002); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).

II.  Increased Rating for PTSD

The veteran contends that his service-connected PTSD is more 
severe than currently evaluated, and as such, an increased 
rating is warranted.  When all the evidence is assembled, 
the determination must be made as to whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

In evaluating service-connected disabilities, the Board 
looks to functional impairment.  The Board attempts to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2002).  VA regulations require that 
a disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.41 (2002).  In the appeal of an 
initial assignment of a rating disability, a veteran may be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119 (1999).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).

The severity of a service connected-disorder is ascertained, 
for VA rating purposes, by the application of criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002).  Under these criteria, a 10 percent rating 
for PTSD contemplates occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and the ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled by 
continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002).

A 30 percent disability rating contemplates:

occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine, behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).

A 50 percent disability rating would be appropriate for PTSD 
that is manifested by:

occupational and social impairment with 
reduced reliability and productivity, 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; more than weekly 
panic attacks; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty in 
establishing and maintaining effective 
work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).

An 70 percent disability rating would be appropriate for 
PTSD that is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as suicidal ideation; obsessional rituals 
that interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a worklike 
setting; and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).

Factual Background

An April 1997 VA medical record indicates that the veteran 
was alert, oriented to person, place and time, and his 
memory was good.

An August 1997 VA examination report reflects that the 
veteran's claims folder was not available for review by the 
examiner and that the evaluation was based solely on the 
veteran's self-report.  The examiner additionally noted that 
the veteran voiced that he should not have to answer many of 
the questions asked of him as the information was already 
contained in his records and his responsiveness was limited 
by defensiveness, anger, and a poor understanding of the 
application process.  The examination report reflects that 
the veteran complained of combat-related nightmares 
occurring at least monthly, daily crying episodes (which the 
veteran indicated has increased with age), intrusive and 
combat-related thoughts (which he could not specify current 
frequency), and he reported an exaggerated startle response.  
The veteran indicated that he had suffered a nervous 
breakdown in 1964 and stated that he is a widower with nine 
children.  The examination report reflects that the veteran 
was neatly dressed and groomed, his hygiene appeared 
adequate, his affect was moderately guarded but his voice 
tone and comments, some of which the examiner indicated 
appeared cryptic or censored, revealed the veteran's limited 
understanding of the application process.  The report 
further reflects that his speech was clear and his thoughts 
were simple in form, sometimes cryptic in content, but 
logical in progress.  He was oriented to person, place time, 
his recall of general information appeared adequate when 
provided with minor prompts, he was able to remember two of 
three unrelated words after a five minute delay, his 
intellectual functioning was estimated to fall in the low 
average range, and he was able to reason abstractly.  The 
report reflects that the veteran indicated that he sleeps 
only a few hours each night but he usually feels rested, 
complained of irritation with some of the interview 
questions, and denied auditory, visual and tactile 
hallucinations and other disturbance of reality contact.  
The examination report indicates that with aging and the 
loss of employment, social support and family roles, his 
symptoms appeared to contribute to significant distress and 
that any effect on industrial or occupational functioning 
was impossible to assess as the veteran had been retired for 
approximately 20 years.  The examination report contains a 
diagnosis of PTSD and psychosocial and environmental losses 
due to aging, and a global assessment of functioning (GAF) 
score of 50, which the examiner noted was estimated on the 
veteran's self-reported severity of symptoms.

The veteran's November 1998 substantive appeal reflects that 
he indicated that he suffered from an inability to "mix and 
mingle" with other people, he would not attend any type of 
function, he was unable to work due to his PTSD, he did not 
have any long- or short-term memory, and he was unable to 
understand and follow directions.  The veteran also 
indicated that he was unable to complete many tasks that he 
started, he no longer had the desire to do anything such as 
fish, and he complained of an inability to sleep.

An October 1998 VA medical record indicates that a family 
member accompanied the veteran to his appointment.  An April 
1999 VA medical record reflects that he was alert and 
oriented to person, place and time.  A June 1999 VA annual 
physical examination report reflects that he lived alone but 
had a supportive family and had recently experienced: 
fatigue and/or loss of energy, difficulty sleeping, frequent 
episodes of irritability, anxiety and/or sadness, 
watchfulness and being on guard, and had recently had 
upsetting images, memories and/or thoughts.  The report also 
reflects that he did not have feeling of being distant or 
being cut off from people, did not have thoughts of harming 
himself or others, and he had not been under stress in the 
past year.  The report reflects that he had a positive 
depression screen result.

A March 2000 VA geriatric primary care note reflects that 
his nephew accompanied the veteran.  The VA note reflect 
that his mental health screen was negative for depression 
and he was described as feisty, alert, and oriented.

A July 2000 VA examination report reflects that the veteran 
reported decreased social functioning, insomnia, and 
difficulty being around people.  The report reflects that 
the veteran started crying after being asked about his 
military experiences and told the examiner to refer to his 
records.  That the veteran denied suicidal and homicidal 
ideations and complained of chronic irritability, 
hypervigilance, and an exaggerated startle response are also 
reflected in the report.  The examination report shows 
objective findings which include that the veteran was 
casually dressed, oriented to person, place, time and 
situation, tearful during the examination, his speech was 
not spontaneous but was of regular rate and rhythm, his mood 
was described as "all right", his affect was constricted, 
and insight and judgment were adequate.  The report contains 
a diagnosis of PTSD with a depressive component, 
psychosocial and environmental stress related to his PTSD, 
and a GAF score of 39.

Legal Analysis

Initially, the veteran's disability picture more closely 
approximates the criteria for a 30 percent disability 
rating.  The evidence shows that the veteran was feisty, 
well groomed, had adequate hygiene, was defensive, and 
suffered from intrusive thoughts.  The evidence indicates 
that he had been retired for over two decades so industrial 
impairment was not easily ascertained.  The evidence also 
shows that while he only sleeps a few hours each night, he 
normally feels rested and only suffers from nightmares on a 
monthly basis.  The evidence reveals that the veteran 
complained of social impairment (an inability to "mix and 
mingle") but the evidence shows he had strong familial 
support, with different members of his extended family 
accompanying him to medical appointments.  While a March 
2000 VA care note indicates that a depression screen was 
negative, an October 1998 VA medical record reflects a 
positive depression screen result.

The medical evidence does not show that there are such 
symptoms as: reduced reliability; flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; more 
than weekly panic attacks; difficulty understanding complex 
commands; impairment of short- or long-term memory; impaired 
judgment; or impaired abstract thinking.  In fact, the 
evidence reflects that the veteran's speech was clear, his 
affect was guarded, and his thought process was cryptic but 
logical.  While the veteran himself indicated that he did 
not have any long- or short-term memory, the August 1997 VA 
examination report reflects that his recall of general 
information appeared adequate when provided with minor 
prompts, he was able to remember two of three unrelated 
words after a five minute delay, and he was able to reason 
abstractively.  An April 1997 VA medical record additionally 
indicates that his memory was good.  The manifestation of 
such symptoms, as indicated above, demonstrates the criteria 
for the award of a 50 percent rating under Diagnostic Code 
9411.  Accordingly, the Board finds that the initial 
evidence of record, when viewed as most favorable to the 
veteran, reveals a disability picture that more closely 
approximates the criteria for a 30 percent disability 
rating.  See 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2002).  Therefore, a 30 percent disability rating is 
warranted from the date of his claim, March 12, 1997, to 
July 7, 2000.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran was afforded a second VA examination on July 8, 
2000.  At this point, the medical evidence indicates a 
deterioration of the veteran's PTSD to the degree that his 
disability picture approximates the criteria for a 50 
percent disability rating.  The report of the July 8, 2000 
VA examination reflects a deterioration of symptoms such 
that his GAF score, which had previously been assessed at 
50, had decreased to 39 and contains a diagnosis of PTSD 
with a depressive component.  Additionally, the examination 
report reflects that the veteran was tearful during the 
examination and his affect was constricted.  The examination 
report also showed that the veteran indicated that he was 
chronically irritated, hypervigilent, and had an exaggerated 
startle response.  The veteran also reported insomnia.  As 
such, the Board finds that the evidence, when viewed in the 
light most favorable to the veteran, reveals impairment due 
to a constricted affect and disturbance of motivation and 
mood, such as irritability and depression, such that a 50 
percent disability rating is warranted on and after July 8, 
2000.  See 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2002).

The evidence does not show such symptoms as: speech that is 
intermittently illogical, obscure, or irrelevant; impaired 
impulse control, such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; or an inability to maintain 
effective relationships.  In fact, the evidence has 
consistently revealed that the veteran is oriented to time, 
place and person and does not reveal neglect of his personal 
appearance.  Additionally, while the veteran reports a 
difficulty being around other people, the evidence has shown 
a strong familial support system.  Therefore, the Board 
finds that the evidence does not show deficiencies in most 
areas, such as family relations, judgment, thinking, or mood 
such that a 70 percent disability rating is appropriate.  
See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2002). 

In short, the Board finds that the initial evidence of 
record, when viewed as most favorable to the veteran, 
reveals a disability picture that more closely approximates 
the criteria for a 30 percent disability rating from the 
date of his claim, March 12, 1997, to July 7, 2000.  See 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2002); 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Additionally, the Board finds that the evidence, when viewed 
in the light most favorable to the veteran, reveals 
impairment due to a constricted affect and disturbance of 
motivation and mood, such as irritability and depression, 
such that a 50 percent disability rating is warranted on and 
after July 8, 2000.  Id.  The preponderance of the evidence 
is against a disability rating in excess of 30 percent 
before July 8, 2000, and a disability rating in excess of 50 
percent after July 8, 2000.  Accordingly, the benefit-of-
the-doubt rule is not for application.  See 38 U.S.C.A. 
§ 5107 (West Supp. 2002); 38 C.F.R. § 4.3 (2002).

(CONTINUED ON NEXT PAGE)N

ORDER

A disability rating of 30 percent, but no more, for the 
veteran's PTSD is warranted from March 12, 1997, to July 7, 
2000, and is subject to the laws and regulations controlling 
disbursement of VA monetary benefits.

A 50 percent disability rating, but no more, for the 
veteran's PTSD is warranted on and after July 8, 2000, and 
is subject to the laws and regulations controlling 
disbursement of VA monetary benefits.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

